McKEOWN, Circuit Judge:
At issue in this appeal is whether a reasonable officer could believe that entering a Washington residence to arrest appellant Dawn Case on an Oregon arrest warrant was consistent with Case’s constitutional rights. Following her arrest in Kitsap County, Washington, Case brought suit against Kitsap County, Kitsap County Sheriffs Department, and various individuals (collectively “the County”) under 42 U.S.C. § 1983. The district court granted summary judgment in favor of the County on all claims and denied Case’s motion for reconsideration.
On appeal, Case challenges the district court’s ruling that the deputies are entitled to qualified immunity and that Kitsap County and Kitsap County Sheriffs Department are not subject to municipal liability. Case also argues that the district court erroneously dismissed her state law outrage claim. We affirm.
Background
This case stems from Case’s 1993 delinquencies in her child support payments, in violation of an Oregon court order. The State of Oregon charged Case with contempt for willfully disobeying the order on eleven occasions, and the circuit court for Yamhill County, Oregon issued a warrant for her arrest. Pursuant to that warrant, Case was arrested in Oregon and spent one day in jail. She pled guilty to the contempt charge, and the Oregon court placed her on probation for two years, ordering her to serve forty-eight hours in jail for each month she failed to make child support payments and ordering that failure to report to jail would result in a warrant for her arrest.
While on probation, Case again failed to make a child support payment and failed to report to jail, so in December 1993, the Oregon court again issued a warrant for Case’s arrest. That warrant was entered into the National Crime Information Center computer system (“NCIC”), which is a national criminal records data system administered by the Federal Bureau of Investigation. See 28 U.S.C. § 534. NCIC contains criminal history information, including outstanding arrest warrants, and is available to police departments nationwide. *924State law enforcement agencies are connected to NCIC through their computer systems. In Oregon, only felony warrants may be entered into NCIC-it is a violation of Oregon State Police policy to enter non-felony warrants into the system. Similarly, in Washington, law enforcement agencies generally cannot enter non-felony arrest warrants into NCIC.
In August 1994, the District Attorney’s Office for Yamhill County obtained information that Case was living with Christopher Russell in Kitsap County. Prior to that time, the office had tried without success to find her. In October 1994, the office obtained Case’s Kitsap County address and telephone number. Bonnie Sli-per of the Yamhill County District Attorney’s Office called Case’s Kitsap County telephone number and confirmed that Case lived there.1
Sliper thereafter contacted Kitsap County, stating that there was an outstanding Oregon arrest warrant for Case for “failure to pay court-ordered child support. Criminal nonsupport.” Sliper also stated that the warrant should be in NCIC. Although Sliper believed that the warrant was for a felony offense, Sliper did not specifically inform the dispatcher that it was for a felony. She gave the dispatcher Case’s Kitsap County address and noted that Case had misrepresented her identity to law enforcement in the past.
The dispatcher confirmed that the warrant was listed in NCIC. The NCIC listing indicated that Yamhill County would extradite Case. The dispatcher relayed this information to the warrants division of Kit-sap County Sheriffs Department. Deputy Burrows, a deputy in the warrants division, concluded that the warrant was for a felony offense. Deputy Burrows had been with the sheriffs office for fifteen years and was certified to use Washington’s computerized access system, including NCIC. Thereafter, he went to the Kitsap County residence, where he encountered Russell. When Deputy Burrows explained that he wanted to speak with Case, Russell informed him that Case was staying at the house but that she was out. Deputy Burrows gave Russell his card and asked that Case call him.
Later that day, Deputy Burrows gave Case’s file to Deputy LaFranee for followup. Because Case had tried to evade the police in the past by misrepresenting her identity, Deputy LaFranee called Sliper, who confirmed that Case had used false names numerous times in the past. Deputy LaFranee obtained a photo of Case and other descriptive information from Sliper. The next day, Deputy LaFranee drove out to arrest Case at the residence. While he was en route, Case called the Kitsap County Sheriffs Office from the residence and spoke with Deputy Burrows, who told Case to stay at the house because a sheriffs deputy was on his way to see her. Deputy Burrows then informed Deputy LaFranee that Case had just called and that she was at the house, expecting his arrival.
Deputy LaFranee, in uniform, arrived at the house a few minutes later. He knocked on the door and announced that he was from the sheriffs office, but no one answered. Deputy LaFranee observed a light on in the house and four vehicles in the driveway. A neighbor informed him that no one had left the house all day. Deputy LaFranee then called Deputy Burrows and asked him to call the house. While Deputy LaFranee waited outside *925the house, he heard the phone ring inside. When Russell picked up the phone, Deputy Burrows asked for Case. Russell responded that Case was not there.
Deputy LaFrance continued to knock repeatedly on the door, but again no one answered. He called for assistance from two other deputies in the area and, upon their arrival, they took up positions around the house in the event that someone attempted to flee. When Deputy Burrows tried calling the house again, no one answered the phone, so he left a message on the answering machine, requesting that the persons inside the house exit the house from the front door. The deputies also gave a warning over the radio loudspeaker.
After receiving no response, Deputy LaFrance opened an unlocked window near the front door in an attempt to survey the interior of the residence prior to entering. He pulled back the shade of the window, with his gun drawn, and saw Russell in the front room. Russell asked LaF-rance whether he had a warrant. Officer LaFrance responded that he had an arrest warrant and repeatedly demanded that Russell open the door, informing him that the deputies were there to arrest Case.
After Russell refused to open the door, Deputy LaFrance kicked it in. The deputies secured Russell in the front room and asked him where Case was located. Russell at first refused to answer, but ultimately responded that he did not know. Deputy LaFrance and one of the other deputies searched the residence and found Case hiding in a closet, whereupon they arrested her.
The deputies transported Case to jail and booked her. Two hours after Case’s arrest, the deputies received a copy of the Oregon warrant and Yamhill County confirmed that it would extradite her. Case was charged in Kitsap County with being a fugitive from justice on the Oregon warrant. Three days later, she was released, and the Washington court thereafter dismissed the fugitive charge without prejudice.
Case then brought the present action in the superior court for the State of Washington, alleging under § 1983 that the County violated her constitutional rights for false arrest and imprisonment, illegal search and seizure, negligent investigation of the warrant, trespass, and malicious prosecution. Case also claimed that the County committed the tort of outrage under Washington law. The County removed the case to federal court. The district court granted the County’s motion for summary judgment and ruled that the deputies are entitled to qualified immunity2 and that Kitsap County and Kitsap County Sheriffs Department are not subject to municipal liability. The district court also dismissed Case’s outrage claim and denied Case’s motion for reconsideration.
Analysis
A. Qualified Immunity
We review de novo the district court’s grant of summary judgment. United States v. Muckleshoot Indian Tribe, 235 F.3d 429, 432 (9th Cir.2000). “In deciding whether Defendants are entitled as a matter of law to qualified immunity, we must accept the facts in the light most favorable to the Plaintiffs and then determine whether, in light of clearly established principles governing the conduct *926in question, the officers objectively could have believed that their conduct was lawful.” Mena v. City of Simi Valley, 226 F.3d 1031, 1036 (9th Cir.2000).
The Supreme Court has recognized that qualified immunity “ ‘provides ample support’ to all but the plainly incompetent or those who knowingly violate the law,” protecting officers from violations of constitutional magnitude. Burns v. Reed, 500 U.S. 478, 494-95, 111 S.Ct. 1934, 114 L.Ed.2d 547 (1991) (quoting Malley v. Briggs, 475 U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986)). In determining whether the deputies are entitled to qualified immunity, we must ask two questions: (1) Was the law governing the officer’s conduct clearly established? (2) Under that law, could a reasonable officer believe that the conduct was lawful? See Mena, 226 F.3d at 1036.
Only the second prong of the qualified immunity analysis is at issue here, as the parties do not dispute that Case’s constitutional rights were “clearly established.” We hold that the deputies are entitled to qualified immunity because a reasonable officer could believe that the conduct did not violate Case’s constitutional rights.
1. Case’s Arrest in Washington on a Valid Oregon Warrant
The first question we address is whether a reasonable officer could believe that Case’s arrest on the Oregon warrant was lawful. It requires little analysis to reach an affirmative answer. Not only did Case concede that the warrant was valid, but a reasonable officer could believe that the deputies’ execution of the Oregon warrant in Washington was constitutionally permissible.
a. The Warrant Was Valid
It is well established that, in an action for unlawful arrest pursuant to a facially valid warrant, a police officer is entitled to qualified immunity unless “no officer of reasonable competence would have requested the warrant.” Malley, 475 U.S. at 345-46 & n. 9, 106 S.Ct. 1092; accord Barlow v. Ground, 943 F.2d 1132, 1139 (9th Cir.1991) (“A police officer generally has qualified immunity for conducting an unconstitutional search if he is acting on the basis of a facially valid warrant.”); Mills v. Graves, 930 F.2d 729, 731 (9th Cir.1991) (noting that “immunity will be lost only where the warrant application is so lacking in indi-cia of probable cause as to render official belief in its existence unreasonable”).
Here, Case admits that the Oregon warrant was valid. In other words, Case admits that a neutral, detached Oregon judicial officer correctly made a finding of probable cause to arrest her. She does not challenge the facts underlying the valid warrant, or the reasonableness of the officers who requested it. Our analysis, then, turns to whether a reasonable officer could believe that he could arrest Case in Washington on the Oregon warrant.
b. Washington Law Permits a Felony Arrest Without a Washington Warrant
Case argues that the deputies could not execute the Oregon warrant in Washington. We disagree. Washington statutes provide for execution of out-of-state felony warrants within Washington’s borders without a separate Washington warrant. A reasonable officer could therefore believe that the deputies’ conduct was constitutionally permissible.
Under Washington’s Uniform Criminal Extradition Act, Wash. Rev.Code (“RCW”) § 10.88 et seq., where an out-of-state crime is alleged and the accused has fled from justice, an officer may obtain an ar*927rest warrant from a Washington judge or magistrate:
Whenever any person within [the State of Washington] shall be charged on the oath of any credible person before any judge or magistrate of this state with the commission of any crime in any other state and ... with having fled from justice ... or whenever complaint shall have been made before any judge or magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and ... has fled from justice ... the judge or magistrate shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this state. ...
RCW § 10.88.320 (emphasis added).3 But the rule is different when the officer has reasonable information that the accused has been charged with a felony-in that case, the officer may arrest the individual without a Washington arrest warrant. See RCW § 10.88.330 (“The arrest of a person may be lawfully made ... without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year ....”) (emphasis added); accord RCW § 10.31.100 (“A police officer having probable cause to believe that a person has committed ... a felony shall have the authority to arrest the person without a warrant.”).
Nor does it make common sense that the officers needed to obtain a duplicate Washington warrant. The Oregon warrant already served as a reasonable basis for “probable cause to believe that a person has committed ... a felony.” RCW § 10.31.100. As the Tenth Circuit observed in a similar circumstance, “where state officers are arresting a person within their state, neither precedent nor logic requires a second arrest warrant to be obtained when a valid warrant has been issued in another state.” United States v. Smith, 131 F.3d 1392, 1397-98 (10th Cir.1997); accord Lowrance v. Pflueger, 878 F.2d 1014, 1020 (7th Cir.1989) (concluding that officers in Wisconsin were entitled to qualified immunity for arrest based on a Tennessee warrant that they confirmed through NCIC); United States v. Johnson, 815 F.2d 309, 313-14 (5th Cir.1987) (holding that federal officers were authorized under Texas law to arrest the defendant in Texas on an outstanding California warrant); Ierardi v. Gunter, 528 F.2d 929, 931 (1st Cir.1976) (“If ... the papers submitted by Florida were to show that a judicial officer or tribunal there had found probable cause, Massachusetts would not need to find probable cause anew, nor would it need to review the adequacy of the Florida determination.”); Allen v. Wrightson, 800 F.Supp. 1235, 1238 (D.N.J.1992) (“Whether the probable cause determination made prior to plaintiffs arrest was made by a judicial officer [where warrant was issued] or [where plaintiff was arrested] is immaterial for Fourth Amendment purposes.”).
Here, because the deputies had reasonable information that the Oregon warrant *928was for a felony, they could lawfully arrest her without a Washington warrant. At the outset, the Yamhill County District Attorney’s Office informed Kitsap County that the warrant was for “Criminal nonsupport,” which is a Class C felony in Oregon. See Or.Rev.Stat. § 163.555. Contrary to Case’s contentions, there is nothing on the face of the warrant that would lead a reasonable officer to conclude that it was not for a felony or criminal offense.4 It is also significant that the Kitsap County dispatcher and the deputy confirmed that the warrant was listed on NCIC. Based on that information, a reasonable deputy could have concluded that the warrant was for a felony. Indeed, under national NCIC standards, in both Washington and Oregon, only felony arrest warrants are ordinarily entered into NCIC.
There is a long line of cases from this and other circuits that an “NCIC hit,” although not definitive in terms of conviction, “has been routinely accepted in establishing probable cause for a valid arrest.” United States v. Hines, 564 F.2d 925, 927 (10th Cir.1977); see also Scull v. New Mexico, 236 F.3d 588, 599 (10th Cir.2000) (because the officials “believed they had the lawful authority to imprison [defendant] based on the NCIC hit,” defendant could not show that they “knew that they had no lawful authority” to imprison him for purposes of his false imprisonment claim); United States v. Munoz, 150 F.3d 401, 411-12 (5th Cir.1998) (concluding that officers’ knowledge, through NCIC, of outstanding warrant, along with a reasonable belief that the defendant was in the apartment, “sanctioned going into the apartment” to arrest him), cert. denied, 525 U.S. 1112, 119 S.Ct. 887, 142 L.Ed.2d 786 (1999); Brooks v. George County, 84 F.3d 157, 167 n. 12 (5th Cir.1996) (noting that “NCIC printouts provide a reliable basis for probable cause to arrest”); United States v. Towne, 870 F.2d 880, 884 (2d Cir.1989) (finding probable cause to arrest where officer learned of out-of-state warrant after conducting a background check on NCIC, contacted out-of-state authorities to confirm warrant, and requested and received certified copy of warrant before arresting the defendant); United States v. Roper, 702 F.2d 984, 989 (11th Cir.1983) (finding probable cause to arrest where officer radioed NCIC and learned of warrant); United States v. McDonald, 606 F.2d 552, 553-54 (5th Cir.1979) (“While NCIC printouts are not alone sufficient [e]vidence to permit [c]onviction, the cases uniformly recognize that NCIC printouts are reliable enough to form the basis of the reasonable -belief which is needed to establish probable cause for arrest.”) (footnote omitted); United States v. Davis, 568 F.2d 514, 516 (6th Cir.1978) (“An NCIC identification of a vehicle is sufficient to establish probable cause for the arrest of one possessing it....”); United States v. Palmer, 536 F.2d 1278, 1283 (9th Cir.1976) (concluding that probable cause existed for the defendant’s arrest based on information obtained from NCIC and other evidence suggesting that the defendant was, in fact, the suspect identified on NCIC).
Finally, we note that arresting a suspect on a warrant issued by another state is not a question of state sovereignty, especially where, as here, Washington law specifically allows such a procedure. Cf. *929Dissent at 933-35; Washington v. Lee, 48 Wash.App. 322, 738 P.2d 1081, 1083 (1987) (concluding that “Washington has no ‘power’ over the out-of-state defendant [who was located in Oregon] until extradition procedures are completed”).5 Rather, the question here, under the qualified immunity analysis, is whether a reasonable officer could believe that the deputies could arrest Case on the Oregon warrant without violating her constitutional rights. See Anderson v. Creighton, 483 U.S. 635, 636-37, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987) (holding that a “law enforcement officer who participates in [conduct] that violates the Fourth Amendment may [not] be held personally liable ... if a reasonable officer could have believed 'that the [conduct] comported with the Fourth Amendment”).
c. Post-Arrest Conduct
Case argues that the deputies are not entitled to qualified immunity because, after arresting her, they failed to take her before a Washington judge or magistrate “with all practicable speed” so that a complaint could be made against her, setting forth the grounds for arrest, as required by Washington law. RCW § 10.88.330 (outlining procedures for arrest without a warrant under the Uniform Criminal Extradition Act). Case also argues that under an internal departmental policy, absent exigency, a teletype request for arrest by another state based on a felony warrant “should be sent to the prosecutor’s office to have a fugitive warrant issued.” In short, Case claims that even after her ar1 rest, a Washington warrant was required. The deputies here did not obtain one. Nevertheless, Case’s argument fails.
Whether the deputies violated a state law or an internal departmental policy is not the focus of our inquiry. See Wilson v. Meeks, 52 F.3d 1547, 1554 (10th Cir.1995) (finding qualified immunity; “[V]iolation of a police departmental regulation is insufficient for liability under section 1983.”); Gagne v. City of Galveston, 805 F.2d 558, 560 (5th Cir.1986) (“[Allegations about the breach of a statute or regulation are simply irrelevant to the question of an official’s eligibility for qualified immunity in a suit over the deprivation of a constitutional right.”); Backlund v. Barnhart, 778 F.2d 1386, 1390 n. 5 (9th Cir.1985) (concluding that any state violation of its own policy is “irrelevant” to the question of whether state officials are entitled to qualified immunity).
Rather, our focus is on whether a reasonable officer would have known that the deputies’ conduct violated Case’s federal statutory or constitutional rights rather than merely a state law or policy provision. Davis v. Scherer, 468 U.S. 183, 194 & n. 12, 104 S.Ct. 3012, 82 L.Ed.2d 139 (1984) (“Officials sued for constitutional violations do not lose their qualified immunity merely because their conduct violates some statutory or administrative provision,” unless the statute or regulation violated gives rise to the cause of action brought.); see also Herring v. Keenan, 218 F.3d 1171, 1180 (10th Cir.2000) (finding qualified immunity; “[W]ithout a stronger indication ... that a reasonable ... officer ... would have known that she *930was violating ... constitutional rights ... rather than simply violating an internal policy, we cannot say that [the officer] violated [the plaintiffs] clearly established constitutional right....”); Gardner v. Howard, 109 F.3d 427, 430 (8th Cir.1997) (finding qualified immunity; “[T]here is no § 1983 liability for violating prison policy. [Plaintiff] must prove that [the official] violated his constitutional right....”); Gagne, 805 F.2d at 560 (whether an official is entitled to qualified immunity “must be answered solely by an inquiry into whether the constitutional right at issue was clearly established at the time of the events in question”); Backlund, 778 F.2d at 1390 (dismissing plaintiffs’ § 1983 claim because they “failed to show a violation of any constitutional right,” despite violation of internal policy).
Here, even if a reasonable officer were schooled in the intricacies of Washington’s extradition statutes, we conclude that a reasonable officer could believe that the deputies’ conduct did not violate Case’s constitutional rights. See Ward v. County of San Diego, 791 F.2d 1329, 1332 (9th Cir.1986) (noting that we do not “require of most government officials the kind of legal scholarship normally associated with law professors and academicians”). The deputies acted pursuant to a valid Oregon warrant for a felony offense. Within two hours after Case’s arrest, the deputies obtained a copy of the warrant from Yamhill County, and Yamhill County confirmed that it would extradite Case. A reasonable officer could conclude that failure to obtain a Washington warrant at that point did not violate Case’s constitutional rights. Therefore, the deputies are entitled to qualified immunity.
2. Entering the Residence to Arrest Case
Armed with a felony warrant and the reasonable belief that Case resided at Russell’s house, an officer could have reasonably believed that entering the residence to arrest Case was lawful. In Payton v. New York, 445 U.S. 573, 602-03, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980), the Supreme Court held that officers acting pursuant to a felony arrest warrant may, consistent with the Constitution, enter a suspect’s residence to ari’est the suspect when there is reason to believe that the suspect is presently in the residence. Recognizing that “[i]n none is the zone of privacy more clearly defined than when bounded by the unambiguous physical dimensions of an individual’s home,” the Court noted that “the Fourth Amendment has drawn a firm line at the entrance to the house. Absent exigent circumstances, that threshold may not reasonably be crossed without a warrant.” Id. at 590, 100 S.Ct. 1371.
The warrant requirement under Payton ensures that, absent exigent circumstances, the neutral judgment of a judge or magistrate precedes a home arrest. This is not a case about exigent circumstances; it is a case about a valid arrest warrant. There is no question that the Oregon warrant in this case.was valid and issued on probable cause. Therefore, the only question under Payton is whether a reasonable officer could have “reasonable grounds for believing” that the suspect resided in the residence. See Perez v. Simmons, 884 F.2d 1136, 1140 (9th Cir.1988), amended, 998 F.2d 775, 776 (9th Cir.1993). Without such a belief, the officers cannot enter the home absent exigent circumstances, because an arrest warrant does not justify entry into a third person’s home.
Addressing circumstances that are apropos to Case, the Eighth Circuit held that, for Fourth Amendment purposes, a person can have more than one residence:
*931We have found no authority to support [the defendant’s] implicit assumption that a person can have only one residence for Fourth Amendment purposes. Rather, when evaluating [the defendant’s] expectation of privacy in his home, we are guided by the principle that, so long as [the suspect] possesses common authority over, or some other significant relationship to, the ... residence, that dwelling “can certainly be considered ... ‘home’ for Fourth Amendment purposes, even if the premises are owned by a third party and others are living there, and even if [the suspect] concurrently maintains a residence elsewhere as well.”
United States v. Risse, 83 F.3d 212, 217 (8th Cir.1996) (citations omitted) (concluding that the officers reasonably believed that the suspect resided in the house where she told officers that she was “staying with” the defendant and that they could contact her at the residence, a confidential informant told one officer that she was living there, and the officers twice successfully contacted her there but were unable to contact her at the other address).
By Case’s own account in her complaint, she resided in the Kitsap County residence. She also conceded that the information available to the deputies at the time of her arrest “confirmed that, at most, she stayed at Mr. Russell’s home from time to time.” Indeed, at the time of the arrest, the deputies had no evidence suggesting that Case was not, at a minimum, a co-resident of the Kitsap County residence. Certainly, a reasonable officer under the circumstances here could have believed that she was. The Yamhill County District Attorney’s Office informed Kit-sap County that Case lived there, and Deputy Burrows’s initial conversation with Russell was consistent with the conclusion that Case lived there, at least part of the time. By all indicia, she was far more than a mere “overnight guest.” Case presents insufficient evidence supporting her argument that a reasonable officer would have investigated her residency further or why further investigation would preclude a reasonable officer from concluding that she was a co-resident of the Kit-sap County residence.
Moreover, the deputies could have reasonably believed that Case was in the house when Deputy LaFrance went there to arrest her, based on their recent telephone conversation with her. Neither Case nor Russell responded to the deputies’ knocks on the door, telephone calls, or warning over the loudspeaker, even though Case knew the deputies were coming over. Under the circumstances, a reasonable officer could believe that forcibly entering the house to arrest Case was lawful. Notably, the deputies’ entry into the house was consistent with Washington law. See RCW § 10.31.040 (“To make an arrest in criminal actions, the officer may break open any ... door, or windows of a dwelling house ..., if, after notice of his office and purpose, he be refused admittance.”).
In sum, we hold that the deputies are entitled to qualified immunity.
B. Municipal Liability
The district court also properly dismissed Case’s claims against Kitsap County and Kitsap County Sheriffs Department. A municipality may be held liable under § 1983 “when execution of a government’s policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts the injury....” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). Although inadequacy of police training may serve as the basis for munici*932pal liability in certain circumstances, the evidence presented by Case does not support such a claim, nor can liability be predicated on the isolated sporadic events in this case. See City of Canton v. Harris, 489 U.S. 378, 388, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989); Thompson v. City of Los Angeles, 885 F.2d 1439, 1443-44 (9th Cir.1989).
C. Tort of Outrage
Finally, the district court did not err by dismissing Case’s outrage claim. Under Washington law, only conduct that is “so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community,” supports an outrage claim. See Reid v. Pierce County, 136 Wash.2d 195, 961 P.2d 333, 337 (1998) (quoting Grimsby v. Samson, 85 Wash.2d 52, 530 P.2d 291, 295 (1975) (citation omitted)). “[T]he trial court must make an initial determination as to whether the conduct may reasonably be regarded as so ‘extreme and outrageous’ as to warrant a factual determination by the jury.” Jackson v. Peoples Fed. Credit Union, 25 Wash.App. 81, 604 P.2d 1025, 1028 (1979). When conduct offered to establish outrage is not extreme, “a court must withhold the case from a jury notwithstanding proof of intense emotional suffering.” Brower v. Ackerley, 88 Wash.App. 87, 943 P.2d 1141, 1149 (1997).
We conclude that the deputies’ conduct was not so extreme as to support an outrage claim. Therefore, even if Case suffered emotional distress, the district court properly dismissed her claim.
Conclusion
The district court’s orders granting summary judgment in favor of the County and denying Case’s motion for reconsideration are AFFIRMED.

. Indeed, Case’s complaint refers to the Kit-sap County residence as “the home in which [she] was residing.” Furthermore, following his arrest, Russell indicated that Case was his next of kin and that she could be reached at his Kitsap County address.


. The district court held that Case did not name the deputies in their individual capacities but assumed "for the sake of argument” that she named them in both their official and individual capacities. The district court then went on to address the qualified immunity issue.


. The warrant need not be in the officers' possession at the time of the arrest. See RCW § 10.31.030 (permitting officers to arrest without a warrant in possession at the time of arrest provided that it "be shown to the defendant as soon as possible on arrival at the place of intended confinement”); accord Ruiz v. Craven, 425 F.2d 235, 236 (9th Cir.1970) (concluding that arrest by city police was supported by probable cause where the officers had received official information that the defendant was wanted on outstanding federal warrant).


. Case argues, without support, that the Oregon warrant was merely a "quasi-criminal warrant" because it was issued in connection with a civil divorce proceeding. That argument begs the question because it was in fact a felony warrant. Moreover, that argument does not affect a qualified immunity analysis, which turns on whether a reasonable officer could have concluded-faced with the word of the Yamhill County District Attorney's office and confirmation by the NCIC-that the valid Oregon warrant was for felony nonsupport.


. Ex parte Crawford, 148 Wash. 265, 268 P. 871 (1928), is inapposite. See Dissent at 5918. There, the Washington Supreme Court held that "the territorial jurisdiction of the justices of the peace ... is confined to their respective counties.” Crawford, 268 P. at 872. Not only is Crawford contrary to current Washington statutes, see RCW §§ 3.30.015, 3.66.100 (extending territorial jurisdiction of judges to throughout the state), but it did not address out-of-state warrants, which are now subject to Washington’s Uniform Criminal Extradition Act, see RCW § 10.88 et seq.


. Mr. Russell posted bail and was released the same day.